Exhibit 10.4

HIPCRICKET, INC.
 


 
STOCK OPTION GRANT NOTICE
 


Hipcricket, Inc. (the "Company") hereby grants to you an option (the "Option")
to purchase shares of the Company's Common Stock.  The Option is subject to all
the terms and conditions set forth in this Stock Option Grant Notice (this
"Grant Notice") and in the Stock Option Agreement (the "Agreement"), which is
attached to and incorporated into this Grant Notice in its entirety.  The Option
is not granted under the Company's 2014 Equity Incentive Plan (the "Plan"), or
any other equity plan of the Company, but the applicable terms of the Plan apply
to the Option.  Capitalized terms not defined in this Grant Notice but defined
in the Plan have the same definitions as in the Plan.
 
Participant:
 
Todd E. Wilson
     
Grant Date:
 
May 30, 2014                                    
     
Vesting Commencement Date:
 
May 30, 2014                                    
     
Number of Shares Subject to Option:
 
6,865,257
     
Exercise Price (per Share):
 
$0.22
     
Option Expiration Date:
 
May 30, 2024  (subject to earlier termination in accordance with the terms of
the Plan and the Stock Option Agreement)
     
Type of Option:
 
Nonqualified Stock Option
     
Vesting and Exercisability Schedule (subject to continued employment):
 
2,288,419 shares subject to the Option will vest and become exercisable on
February 28, 2015 (the "Time-Vested Option").
The remainder of the shares subject to the Option will vest and become
exercisable based on achievement of the fiscal year 2015 performance metrics set
forth on Schedule I to the Agreement (such portion of the Option, the
"Performance-Vested Option").
The shares subject to the Option will become fully vested upon a Change of
Control.  All or a portion of the shares subject to the Option may become vested
in the event of certain terminations of employment (other than for Cause),
subject to the terms and conditions of your employment agreement with the
Company, effective May 30, 2014, as the same may be amended from time to time
(the "Employment Agreement").

Additional Terms/Acknowledgement:  You acknowledge receipt of, and understand
and agree to, this Grant Notice, the Agreement and, to the extent applicable,
the Plan.  You further acknowledge that as of the Grant Date, this Grant Notice,
the Agreement and the Plan set forth the entire understanding between you and
the Company regarding the Option and supersede all prior oral and
 

 
 

--------------------------------------------------------------------------------

 

written agreements on the subject other than the Employment Agreement.
 
HIPCRICKET, INC.
 
By: /s/ Michael Brochu
       Michael Brochu
Its: Compensation Committee Chair
 
 
PARTICIPANT
 
/s/ Todd E. Wilson
Signature
 
Date:                                                               
 
Attachment:
1.  Stock Option Agreement
 
 
Address:                                                               
                                  


 
 

--------------------------------------------------------------------------------

 

HIPCRICKET, INC.
 
STOCK OPTION AGREEMENT


Pursuant to your Stock Option Grant Notice (the "Grant Notice") and this Stock
Option Agreement (this "Agreement"), Hipcricket, Inc. (the "Company") has
granted you an option (the "Option") to purchase the number of shares of the
Company's Common Stock indicated in your Grant Notice (the "Shares") at the
exercise price indicated in your Grant Notice.  The Option is not granted under
the Company's 2014 Equity Incentive Plan (the "Plan"), or any other equity plan
of the Company, but the applicable terms of the Plan apply to the
Option.  Capitalized terms not defined in this Agreement or the Grant Notice but
defined in the Plan have the same definitions as in the Plan.
 
The details of the Option are as follows:
 
1. Vesting and Exercisability.
 
Subject to the limitations contained herein, the Option will vest and become
exercisable as provided in your Grant Notice, provided that, upon your
termination of employment, vesting will cease and the unvested portion of the
Option will terminate. Notwithstanding the foregoing, in the event of your
termination of employment by the Company without Cause or by you for Good Reason
(the terms "Cause" and "Good Reason" have the meanings set forth in the
Employment Agreement), the Time-Vested Option will become vested, subject to the
requirements set forth in the Employment Agreement.  In the event of your
termination without Cause, any portion of the Performance-Vested Option then
outstanding will remain outstanding until such time as the Committee determines
whether all or a portion of the Performance-Vested Option will become
vested.  The Committee will determine, in its sole discretion, all matters
relating to the Option, including vesting of the Performance-Vested Option, and
its determinations will be final and binding on you.
 
2. Securities Law Compliance.  Notwithstanding any other provision of this
Agreement, you may not exercise the Option unless the Shares issuable upon
exercise are registered under the Securities Act or, if such Shares are not then
so registered, the Company has determined that such exercise and issuance would
be exempt from the registration requirements of the Securities Act.  The
exercise of the Option must also comply with other applicable laws, regulations
and requirements governing the Option, and you may not exercise the Option if
the Company determines that such exercise would not be in material compliance
with such laws, regulations and requirements.
 
3. Independent Tax Advice.  You should obtain tax advice prior to exercising the
Option and prior to the disposition of the Shares.
 
4. Method of Exercise.  You may exercise the Option, if and to the extent
vested, by giving written notice to the Company, in form and substance
satisfactory to the Company, which will state your election to exercise the
Option and the number of Shares for which you are exercising the Option.  The
written notice must be accompanied by full payment of the exercise price for the
number of Shares you are purchasing.  You may make this payment in any
combination of the foregoing:  (a) by cash; (b) by check acceptable to the
Company; (c) if permitted by the Committee, by having the Company withhold
shares of Common Stock that would otherwise be issued on exercise of the Option
that have a Fair Market Value on the date of exercise of the Option equal to the
exercise price of the Option; (d) if permitted by the Committee, by using shares
of Common Stock you already own; (e) if the Common Stock is registered under the
Exchange Act and to the extent permitted by law, by instructing a broker to
deliver to the Company the total payment required, all in accordance with the
regulations of the Federal Reserve Board; or (f) by any other method permitted
by the Committee.
 

 
 

--------------------------------------------------------------------------------

 

5. Treatment Upon Termination of Employment.  Except as provided herein, the
unvested portion of the Option will terminate automatically and without further
notice immediately upon your termination of employment.
 
Following your termination of employment, you may exercise the vested portion of
the Option as follows (including any then outstanding Performance-Vested Option
for which the Committee approves vesting following your termination of
employment):
 
(a)           General Rule.  You must exercise the vested portion of the Option
on or before the earlier of (i) three months after your termination of
employment (or with respect to any portion of the Performance-Vested Option that
is then outstanding and unvested, three months after any determination by the
Committee that all or a portion of the Performance-Vested Option has vested) and
(ii) the Option Expiration Date;
 
(b)           Disability.  In the event of your termination of employment due to
Disability, you must exercise the vested portion of the Option on or before the
earlier of (i) one year after your termination of employment and (ii) the Option
Expiration Date;
 
(c)           Death.  In the event of your termination of employment due to your
death, the vested portion of the Option must be exercised on or before the
earlier of (i) one year after your termination of employment and (ii) the Option
Expiration Date.  If you die after your termination of employment but while the
Option is still exercisable, the vested portion of the Option may be exercised
until the earlier of (x) one year after the date of death and (y) the Option
Expiration Date; and
 
(d)           Cause.  The Option will automatically expire at the time the
Company first notifies you of your termination of employment for Cause, unless
the Committee determines otherwise.  If your employment or service relationship
is suspended pending an investigation of whether you will be terminated for
Cause, all your rights under the Option likewise will be suspended during the
period of investigation.  If any facts that would constitute termination for
Cause are discovered after your termination of employment, any Option you then
hold may be immediately terminated by the Committee.
 
In the event that, following your termination of employment, the Committee
determines that all or a portion of the Performance-Vested Option will not be
treated as vested, the Performance-Vested Option or that portion that does not
vest, as applicable, will automatically terminate and no longer be exercisable.
 
It is your responsibility to be aware of the date on which the Option
terminates.
 
6. Limited Transferability.  During your lifetime only you can exercise the
Option.  The Option is not transferable except by will or by the applicable laws
of descent and distribution.  The Plan provides for exercise of the Option by a
beneficiary designated on a Company-approved form or the personal representative
of your estate.  Notwithstanding the foregoing, the Committee, in its sole
discretion, may permit you to assign or transfer the Option, subject to such
terms and conditions as specified by the Committee.
 
7. Withholding Taxes.  As a condition to the exercise of any portion of the
Option, you must make such arrangements as the Company may require for the
satisfaction of any federal, state, local or foreign  tax withholding
obligations that may arise in connection with such exercise.
 

 
 

--------------------------------------------------------------------------------

 

8. Limitation on Payments under Certain Circumstances.
 
(a) Notwithstanding any other provision under this Agreement, in the event that
you become entitled to receive or receive any payments or benefits under the
Option or under any other plan, agreement, program or arrangement with the
Company or any Related Company (collectively, the "Payments"), that may
separately or in the aggregate constitute "parachute payments" within the
meaning of Section 280G of the Code and the Treasury regulations promulgated
thereunder ("Section 280G") and it is determined that, but for this Section
8(a), any of the Payments will be subject to any excise tax pursuant to Section
4999 of the Code or any similar or successor provision (the "Excise Tax"), the
Company will pay to you either (i) the full amount of the Payments or (ii) an
amount equal to the Payments reduced by the minimum amount necessary to prevent
any portion of the Payments from being an "excess parachute payment" (within the
meaning of Section 280G) (the "Capped Payments"), whichever of the foregoing
amounts results in the receipt by you, on an after-tax basis (with consideration
of all taxes incurred in connection with the Payments, including the Excise
Tax), of the greatest amount of Payments notwithstanding that all or some
portion of the Payments may be subject to the Excise Tax.  For purposes of
determining whether you would receive a greater after-tax benefit from the
Capped Payments than from receipt of the full amount of the Payments and for
purposes of Section 8(c) below (if applicable), you will be deemed to pay
federal, state and local taxes at the highest marginal rate of taxation for the
applicable calendar year.
 
(b) All computations and determinations called for by Sections 8(a) and (c) will
be made and reported in writing to the Company and you by a third-party service
provider selected by the Company (the "Tax Advisor"), and all such computations
and determinations will be conclusive and binding on the Company and you.  For
purposes of such calculations and determinations, the Tax Advisor may rely on
reasonable, good faith interpretations concerning the application of Sections
280G and 4999 of the Code.  The Company and you will furnish to the Tax Advisor
such information and documents as the Tax Advisor may reasonably request in
order to make their required calculations and determinations.  The Company will
bear all fees and expenses charged by the Tax Advisor in connection with its
services.
 
(c) In the event that Section 8(a) applies and a reduction is required to be
applied to the Payments thereunder, the Payments will be reduced by the Company
in a manner and order of priority that provides you with the largest net
after-tax value; provided, however, that payments of equal after-tax present
value will be reduced in the reverse order of payment.  Notwithstanding anything
to the contrary herein, any such reduction will be structured in a manner
intended to comply with Section 409A of the Code.
 
9. Option Not an Employment or Service Contract.  Nothing in the Plan or this
Agreement will be deemed to constitute an employment contract or confer or be
deemed to confer any right for you to continue in the employ of, or to continue
any other relationship with, the Company or any Related Company or limit in any
way the right of the Company or any Related Company to terminate your employment
or other relationship at any time, with or without Cause.
 
10. No Right to Damages.  You will have no right to bring a claim or to receive
damages if you are required to exercise the vested portion of the Option within
three months (one year in the case of Disability or death) of your termination
of employment or if any portion of the Option is cancelled or expires
unexercised.  The loss of existing or potential profit in the Option will not
constitute an element of damages in the event of your termination of employment
for any reason, even if the termination is in violation of an obligation of the
Company or a Related Company to you.  Notwithstanding any other provision of
this Agreement to the contrary, if, at any time Shares are to be issued to you
under the Option, any law, regulation or requirement of any governmental
authority having jurisdiction (including the Securities and Exchange Commission)
requires either the Company or you to take any action in connection with the
Shares to be issued, the Company will be under no obligation to take such
action, and the Company will have no liability whatsoever as a result of the
non-issuance of the Shares, except to refund any consideration paid by you in
respect of the Option exercise price.
 
11. Binding Effect.  This Agreement will inure to the benefit of the successors
and assigns of the Company and be binding upon you and your heirs, executors,
administrators, successors and assigns.  In the event of any conflict between
the terms of your Employment Agreement and the Grant Notice and this Agreement,
the terms of the Grant Notice and this Agreement will govern.

12. Section 409A Compliance.  Notwithstanding any provision in the Plan or this
Agreement to the contrary, the Committee may, at any time and without your
consent, modify the terms of the Option as it determines appropriate to avoid
the imposition of interest or penalties under Section 409A of the Code;
provided, however, that the Committee makes no representations that the Option
will be exempt from or comply with Section 409A of the Code and makes no
undertaking to preclude Section 409A of the Code from applying to the Option.
 